344 S.W.3d 299 (2011)
Lee ZWEIFEL, Respondent,
v.
Denise FELDERMAN, Appellant.
No. WD 72688.
Missouri Court of Appeals, Western District.
August 9, 2011.
*300 Jerold L. Drake, Grant City, MO, for appellant.
David B. Parman, Albany, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge, and DONALD NORRIS, Special Judge.

ORDER
PER CURIAM.
Following a bench trial, the circuit court awarded Denise Felderman a judgment that included $10,000 in punitive damages for battery. On appeal, Felderman contends the court erred in excluding evidence that was relevant to the calculation of the punitive damages award. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).